Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Annual Report ofCar Charging Group, Inc. (the “Company”) on Form 10-K for theyear endingDecember 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I,Michael D. Farkas, Chief Executive Officer of the Company, certifies to the best of his knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Annual Report on Form 10-K for theyear endingDecember 31, 2009, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Annual Report on Form 10-K for theperiod endingDecember 31, 2009, fairly presents, in all material respects, the financial condition and results of operations of Car Charging Group, Inc. By: /s/ Michael D. Farkas Michael D. Farkas Chief Executive Officer Principal Executive Officer November 4, 2010
